348 S.W.3d 146 (2011)
STATE of Missouri, Respondent,
v.
Arlie David NOLE, Appellant.
No. WD 72479.
Missouri Court of Appeals, Western District.
September 20, 2011.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for appellant.
Alexa I. Pearson, Columbia, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

ORDER
PER CURIAM.
Arlie David Nole appeals from his conviction of one count of maintaining a public nuisance. He contends the circuit court erred in denying his motion for a continuance after the State filed a substitute information, which eliminated an additional charge of maintaining a public nuisance, on the day of trial. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).